Citation Nr: 1753422	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  07-08 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine with radiculopathy, to include as secondary to his service-connected left brachial plexus disability.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to a service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied, in pertinent part, service connection for a cervical spine with degenerative disc disease disability and entitlement to a TDIU.

The Board observes that the Veteran's claim for service connection for a cervical spine disability was originally treated as a petition to reopen, based on the existence of a December 2008 rating decision which denied service connection for the same. However, in June 2015 original service treatment records that had not been associated with the claims file at the time of the December 2008 rating decision were added to the claims file. Thus, the Veteran's service connection claim is being reconsidered de novo on the merits and new and material evidence analysis is not necessary.  See 38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(c) (2017).

Regarding the TDIU, in March 2013, the Board remanded the Veteran's claim for an increased rating for another service-connected disability and determined that a claim for TDIU had been inferred as part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The TDIU issue was remanded again in June 2015 and March 2016.

The Board remanded the issues on appeal for additional development in July 2009, July 2011, August 2012, March 2013, June 2015, and March 2016.  The directives having been for the substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, clarification is needed regarding secondary service connection of the cervical spine disability, and the Board must therefore remand this appeal again.

The Veteran has filed a notice of disagreement for denial to entitlement to service connection for adhesive capsulitis in a September 2017 rating decision.  However, as that issue is not yet certified before the Board, it will not be discussed in this decision. 

In April 2009, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or aggravated by a service-connected disability, or that the service-connected disease or injury aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran is claiming service connection for a degenerative disc disease of cervical spine disability with radiculopathy, to include as secondary to his service-connected left brachial plexus disability, along with a TDIU.

The Veteran received a VA examination and opinion in January 2017.  This examiner noted that the Veteran's diagnosed cervical spine condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected left brachial plexus disability.  However, because the Veteran is also claiming secondary service connection due to his service-connected brachial plexus disability, the opinion must discuss if the claimed cervical spine disability is proximately due to or aggravated by the service-connected left brachial plexus disability, or another service-connected disability, or that the service-connected disease or injury aggravated the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The January 2017 opinion did not fully address the requirements of secondary service connection; as it did not address aggravation.    Thus, an addendum opinion is required.

Additionally, because the TDIU issue is inextricably intertwined with the adjudication of the cervical spine disability, it must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Make appropriate efforts to obtain and associate with the claims file any further private or VA medical records identified and authorized for release by the Veteran.

2.  Obtain an addendum opinion from the examiner who conducted the January 2017 examination (or a suitable substitute) for a supplemental medical opinion to address the nature and etiology of the veteran's cervical spine disability.  The Veteran need not be scheduled for another VA medical examination unless needed to provide the requested medical opinion.  The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report.

Based on the review of the Veteran's entire record, the examiner should provide an opinion as to the following: 

a. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's cervical spine disability had its onset in service or is otherwise related to service.  

b. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's cervical spine disability is caused by any service-connected disabilities, to include the service-connected left brachial plexus disability. 

c. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's cervical spine disability is aggravated  by any service-connected disability, to include the service-connected left brachial plexus disability.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Attention is invited also to the VA July 2013 examination and opinion, which posited an alternative diagnosis of the Veteran's left shoulder service-connected disability.  The examiner is asked to address the July 2013 opinion that indicated that the Veteran was misdiagnosed while in service for his left shoulder injury and that the Veteran should have been diagnosed with cervical radiculopathies derived from injury to the cervical spine and not the previously diagnosed left brachial plexus disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






